DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.
 	Claims 10 and 12 are currently amended.  Claims 18-20 are newly added.  Claims 10-20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0057163, hereinafter Bae, in view of Japanese Patent Publication No. 2012/256435, hereinafter Fukui and in view of U.S. Pre-Grant Publication No. 2009/0280412, hereinafter Imanari with evidence from U.S. Pre-Grant Publication No. 2016/0351902, hereinafter Hamanaka. (A machine translation of Fukui was provided in a prior office action).
Regarding claim 10, Bae teaches a cathode active material for a non-aqueous electrolyte secondary battery (abstract, paragraph [0099]).
The cathode active material comprises a lithium transition metal oxide powder with a layered crystal structure and the general formula LiNi1-x-yCoxMnyO2 (where 0<x≤0.5, 0<y≤0.5) (paragraphs [0052, 0102]). 
In Bae’s formula, x corresponds to the instantly claimed x and y corresponds to the instantly claimed y.
Bae’s class of compounds satisfies the instantly claimed formula with s=1 and z=0.
Bae teaches a molar ratio of excess LiOH to excess Li2CO3 of 0.5 or less (paragraph [0025]). Using the molecular weights of the compounds (23.95 g/mol for LiOH and 73.89 g/mol for Li2CO3), the ratio by weight would have an upper bound of just over 0.16. (Calculation for the upper bound is 0.5*23.95/73.89).
Bae further teaches that the LiOH is present at 0.07 wt% or less based on the weight of the composite active material (paragraph [0030]).
Bae does not explicitly teach that the powder is in the form of secondary particles. However, it is known in the art that the presence of residual LiOH causes particles of the type taught by Bae to agglomerate to form secondary particles – see, Hamanaka (paragraph [0042]). It is therefore expected that Bae’s particles are in the form of secondary particles.
Bae does not: 1) report on the pH of a suspension of the active material and 2) report an amount of Li2CO3 relative to the surface area of the material.
Regarding 1), Fukui teaches a closely related lithium transition metal oxide (paragraph [0032]). Fukui teaches that the pH of a suspension of the lithium transition metal oxide is in the range 10.6 to 11.5 (paragraphs [0032, 0128]). The purpose of this is to ensure that a slurry formed of the material when making the cathode electrode is not subject to gelation, while also ensuring sufficient capacity (paragraph [0129]).
Fukui teaches that the pH is measured after forming a dispersion of 2 g of the powder in 100 mL of water at 25 °C and allowing it to stand for 5 minutes (paragraph [0129]). 
Performing the concentration conversion indicates that Fukui’s range of permissible pH values at a dispersion of 5 g of the powder in 100 mL of water would be in the range 11 to 11.9.
Fukui’s pH measurement is taken after a shorter time than instantly claimed. However, the ordinarily skilled artist would understand that a meaningful measurement is one which is equilibrated. It is therefore understood that Fukui’s measurement is taken after an amount of time which is sufficient to reach an equilibrium and as such is not expected to result in a different measurement than if the elapsed time had been 10 minutes.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to make sure that Bae’s material has the pH taught by Fukui for the purpose of avoiding gelation of the active material when forming a slurry for the cathode electrode in Bae’s battery. 
Regarding 2), Imanari teaches a lithium transition metal oxide cathode active material having a related formula (paragraph [0049-0052]). Imanari teaches that a suitable surface area of such a material is in the range 3 m2/g to 30 m2/g for the purpose of optimizing the performance of the material (paragraph [0053]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Bae’s particles with the surface area taught by Imanari for the purpose of optimizing the material’s performance.
Within the surface area range and the ranges of permitted amounts of LiOH and Li2CO3 are values which would result in the claimed range of the amount of Li2CO3 per surface area of the material.
For example, a surface area of 3 m2/g, a ratio by weight of LiOH to Li2CO3 of 0.16 and LiOH at less than 0.07 wt% results in less than 0.146 x 10-2 g/m2 of Li2CO3 per surface area of the material. 
The optimum ranges in Bae as modified by Fukui and Imanari for the molar amounts of Co and Mn within the compound, the value of the pH and the amount of Li2CO3 per surface area of the material overlap the instant application's corresponding optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Bae as modified by Fukui and Imanari discloses the claimed invention except for the exact optimum ranges for the molar amounts of Co and Mn within the compound, the value of the pH and Li2CO3 per surface area of the material in the instant application.  It would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Bae teaches a molar ratio of excess LiOH to excess Li2CO3 of 0.5 or less (paragraph [0025]). Using the molecular weights of the compounds (23.95 g/mol for LiOH and 73.89 g/mol for Li2CO3), the ratio by weight has an upper bound of just over 0.16.
Regarding claim 13, Bae teaches a lithium transition metal oxide cathode active material having the general formula LiNi1-x-yCoxMnyO2 (where 0<x≤0.5, 0<y≤0.5) (paragraphs [0052]). 
Bae does not specify the size of the particles.
Fukui teaches that the composite cathode active material has an average particle diameter of 3 µm to 12 µm and that the size distribution satisfies [(d90-d10)/average particle diameter] ≤ 0.6 (paragraph [0032]). Fukui teaches that particles with this size and size distribution improve the performance of the battery (paragraphs [0123-0124]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Bae’s particles according to the size and size distribution taught by Fukui for the purpose of ensuring thermal stability and improved performance in the battery.
Regarding claim 15, Bae teaches a composite cathode active material having the general formula LiNi1-x-yCoxMnyO2 (where 0<x≤0.5, 0<y≤0.5) (paragraphs [0052]).
Bae fails to teach that the material includes the additive W according to the instantly claimed formula.
It is well-known in the art to include W as an additive into lithium-metal composite oxides. See, e.g. Fukui who teaches including W at a molar ratio of less than or equal to 0.1 (paragraph [0032]). Fukui teaches that the inclusion of an additive improves the durability and performance of the battery (paragraph [0119]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include the additive W at the molar ratio taught by Fukui into Bae’s compound for the purpose of improving the durability and performance of the battery without undue experimentation and with a reasonable expectation of success.
The optimum ranges in Bae as modified by Fukui for the molar amounts of Co, Mn and W within the compound overlap the instant application's corresponding optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Bae as modified by Fukui discloses the claimed invention except for the exact optimum ranges for the molar amounts of Co, Mn and W within the compound.  It would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Bae teaches forming a mixed material slurry (“paste”) including the powder of claim 10 (paragraph [0096]).
Regarding claim 17, Bae teaches a non-aqueous electrolyte secondary battery including a cathode electrode. The cathode electrode includes the powder of claim 10 (paragraphs [0096-0999]).
Regarding claim 18, Bae as modified by Fukui teaches the positive electrode active material of claim 10.
The positive electrode active material of Bae as modified by Fukui is capable of forming the recited paste.
Regarding claim 19, Bae as modified by Imanari teaches a surface area of greater than 3 m2/g (Imanari’s paragraph [0053]). 
The optimum range in Bae as modified by Imanari for the surface area overlaps the instant application's corresponding optimum range.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Bae as modified by Fukui and Imanari discloses the claimed invention except for the exact optimum ranges for the molar amounts of Co and Mn within the compound in the instant application.  It would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Bae teaches the lithium-metal composite oxide powder with general formula LiNi1-x-yCoxMnyO2 (where 0<x≤0.5, 0<y≤0.5) (paragraphs [0052, 0102]). 
In Bae’s formula, x corresponds to the instantly claimed x and y corresponds to the instantly claimed y.
Bae’s class of compounds satisfies the instantly claimed formula with s=1 and z=0.
The optimum ranges in Bae for the molar amounts of Co and Mn within the compound overlap the instant application's corresponding optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Bae as modified by Fukui and Imanari discloses the claimed invention except for the exact optimum ranges for the molar amounts of Co and Mn within the compound in the instant application.  It would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claims 10-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang in view of U.S. Pre-Grant Publication No. 2009/0280412, hereinafter Imanari, with evidence from Japanese Patent Publication No. 2003/031222, hereinafter Matsumoto and U.S. Pre-Grant Publication No. 2016/0351902, hereinafter Hamanaka.

Regarding claim 10, Yang teaches a positive electrode active material for a non-aqueous electrolyte secondary battery (abstract, paragraph [0094]).
The positive electrode active material comprises a powder having a layered crystal structure and the general formula LiNi1-x-yCoxAlyO2 (where 0<x≤0.2, 0<y≤0.1) (paragraphs [0003, 0010] and figure 1). 
In Comparative Example 12, Yang teaches the material LiNi0.7Co0.2Al0.1O2. This material satisfies the instantly claimed formula with s=1, x=0.2, y=0, z=0.1 and M1 being Al. 
Yang teaches that the pH of a suspension of this material is 12.19 (Table 1). The pH is measured after forming a dispersion of 5 g of the powder in 45 mL of distilled (“pure”) water and allowing it to stand (paragraph [0090]). Performing the conversion, the pH of the same material in 100 mL of water would be 11.65.
Yang does not specify a temperature at which the pH is obtained. However, it is known in the art that pH measurements of the type conducted by Yang are performed at a temperature of 25°C – see Matsumoto (abstract).
Yang does not specify how long the dispersion is allowed to stand. However, the ordinarily skilled artist would understand that a meaningful measurement is one which is equilibrated and it is therefore expected that the ordinarily skilled artist would know how long to leave the dispersion to achieve such a measurement.
Yang teaches in Comparative example 12 that a residual amount (“excess”) of LiOH is 0.104% by weight and a residual amount (“excess”) of Li2CO3 is 0.522% by weight (Table 1). The corresponding ratio is 0.2. The measurements are conducted by a titration method (paragraph [0089]).
Yang does not explicitly teach that the powder is in the form of secondary particles. However, it is known in the art that the presence of residual LiOH causes particles of the type taught by Yang to agglomerate to form secondary particles – see, Hamanaka (paragraph [0042]). It is therefore expected that Yang’s particles are in the form of secondary particles.
Yang does not report the amount of Li2CO3 per surface area of the material.
Imanari teaches a lithium transition metal oxide cathode active material having a related formula (paragraph [0049-0052]). Imanari teaches that a suitable surface area of such a material is in the range 3 m2/g to 30 m2/g for the purpose of optimizing the performance of the material (paragraph [0053]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yang’s particles with the surface area taught by Imanari for the purpose of optimizing the material’s performance.
A surface area within the range 3.33 m2/g to 30 m2/g would result in an amount of excess Li2CO3 of less than 0.157x10-2 g/m2 per surface area of the material. 
The optimum range of Yang as modified by Imanari for the amount of Li2CO3 per surface area of the material overlaps the instant application's corresponding optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Yang as modified by Imanari discloses the claimed invention except for the exact optimum range for the amount of Li2CO3 per surface area in the instant application.  It would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to determine these exact optimum ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Yang teaches that in Comparative example 12, a residual amount (“excess”) of LiOH is 0.104% by weight and a residual amount (“excess”) of Li2CO3 is 0.522% by weight (Table 1). The corresponding ratio is 0.2. 
Regarding claim 12, Yang teaches in Comparative example 12 that a residual amount (“excess”) of LiOH is 0.104% by weight and a residual amount (“excess”) of Li2CO3 is 0.522% by weight (Table 1). The corresponding ratio is 0.2. 
Regarding claim 14, Yang provides SEM images of sections of the powder. Voids may be identified within the images with an area within the claimed range of a sectional area of a particle. For example, see Figure 1 below showing a particle and a void observed in a section of the lithium-metal composite oxide powder. The area of the void is approximately 11% of the sectional area of the entire particle as viewed within the image.



    PNG
    media_image1.png
    369
    478
    media_image1.png
    Greyscale








[AltContent: textbox (Figure 1 - Yang's figure 1. Indicating a void and particle having the claimed relative areas.)]


Regarding claim 16, Yang teaches forming a mixed material slurry (“paste”) including the powder of claim 10 (paragraphs [0091, 0092]).
Regarding claim 17, Yang teaches a non-aqueous electrolyte secondary battery including a cathode electrode. The cathode electrode includes the powder of claim 10 (paragraphs [0091, 0092, 0094]).
Regarding claim 18, Yang as modified by Imanari teaches the positive electrode active material of claim 10.
The positive electrode active material of Yang as modified by Imanari is capable of forming the recited paste.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0194662, hereinafter Yang and U.S. Pre-Grant Publication No. 2009/0280412, hereinafter Imanari, with evidence from Japanese Patent Publication No. 2003/031222, hereinafter Matsumoto and U.S. Pre-Grant Publication No. 2016/0351902, hereinafter Hamanaka as applied to claim 10 above and further in view of U.S. Pre-Grant Publication No. 2014/0087263, hereinafter Matsumoto ‘263.

Regarding claim 13, Yang teaches a lithium transition metal oxide cathode active material having the general formula LiNi1-x-yCoxAlyO2 (where 0<x≤0.2, 0<y≤0.1) (paragraphs [0003, 0010]).
Yang does not specify the size of the particles.
Matsumoto ‘263 teaches a lithium transition metal oxide cathode active material having a related formula (paragraph [0066]). Matsumoto ‘263 teaches that the average particle diameter is 3 µm to 12 µm and that the size distribution satisfies [(d90-d10)/average particle diameter] ≤ 0.6 (paragraph [0066]). Matsumoto ‘263 teaches that particles with this size and size distribution improve the performance of the battery and provide thermal stability (paragraphs [0103-0108]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yang’s particles according to the size and size distribution taught by Matsumoto ‘263 for the purpose of ensuring thermal stability and improved performance in the battery.



Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of Bae, Fukui and Imanari and Yang and Imanari were found to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724